Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this Office Action.
Response to Remarks
Regarding Claim Objection:
Applicants’ remarks on page 9 regarding claim 3:

    PNG
    media_image1.png
    98
    651
    media_image1.png
    Greyscale

Based on the amendments to claim 3, this claim objection is hereby withdrawn.
Regarding Non-Statutory Double Patenting:
Applicants’ remarks on pages 9 and 10:

    PNG
    media_image2.png
    201
    683
    media_image2.png
    Greyscale

	Based on the Terminal Disclaimer filed and approved on 4/6/2022, the Non-Statutory Double Patenting rejection, is hereby withdrawn.
Rejection of claims 1-20 under 35 U.S.C 103:
	Applicants’ related remarks on pages 11-13, especially on page 12 regarding claims 1-14:

    PNG
    media_image3.png
    186
    645
    media_image3.png
    Greyscale

The examiner respectfully acknowledges the remarks presented by the Applicant in regards to the amended limitations within independent claim 1 and similarly claim 10, not taught by prior arts Ilyes’9426 and Sawai, but based on the amendments made to these claims, these remarks/arguments are considered moot under new grounds of rejection as these amended limitations are now taught by prior arts Mostoller et al. (US 2019/0162400) in view of Kado (DE 102014117205). Further details on rejection of the claims is presented below. Furthermore, regarding dependent claims 2-9 and 11-14, since the applicants’ remarks address the limitations within claims 1 and 10, these remarks are also addressed based on the remarks presented within claims 1 and 10 above.
Applicants’ related remarks on pages 14-15, especially on page 15 regarding claims 15-20:

    PNG
    media_image4.png
    205
    658
    media_image4.png
    Greyscale

The examiner respectfully acknowledges the remarks presented by the Applicant in regards to the amended limitations within independent claim 15, not taught by prior arts Ilyes’9426 and Sawai, but based on the amendments made to the claim, these remarks/arguments are considered moot under new grounds of rejection as these amended limitations are now taught by prior arts Mostoller et al. (US 2019/0162400) in view of Kado (DE 102014117205). Further details on rejection of the claims is presented below. Furthermore, regarding dependent claims 16-20, since the applicants’ remarks address the limitations within claim 15, these remarks are also addressed based on the remarks presented within claim 15 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mostoller et al. (US 2019/0162400) in view of Kado (DE 102014117205) (see attached translated copy for relevant paragraphs) in further view of Wagner et al. (US 9888542).
Regarding claim 1, Mostoller teaches an aerially mountable electronic device (Fig. 2), comprising: 
a first primary connector (Fig. 2, first primary connector 112) arranged for electromechanical coupling to a corresponding second primary connector (Fig. 2, second primary connector 110; paragraph [0019], lines 10-13, the receptacle connector 110 is a twist-lock photocontrol receptacle connector and the sensor connector 112 is a twist-lock photocontrol sensor connector) present at a desired aerial mounting location of the electronic device (Fig. 1 shows the assembly 100 is placed at an aerial mounting location of the light fixture 104); 
a substantially planar surface (Fig. 2, planar surface 152) having either protruding therefrom or recessed therein electrical contacts of the first primary connector (Fig. 2, electrical contacts 116 are protruding from surface 152), wherein the electrical contacts of the first primary connector are arranged about a central axis, the central axis being substantially normal to the substantially planar surface (paragraph [0027], lines 13-17, The power contacts 116 and the signal contacts 122 may extend from the bottom 152 for mating with the receptacle power contacts 114 and the receptacle signal contacts 120, respectively, of the receptacle connector 110 and may be arranged generally around a central axis; Fig. 2, the central axis shown as dashed lines going through the assembly 100 is normal to the planar surface 152); 
a first communications data element (Fig. 2, first communications data element 122; paragraph [0020], lines 1-5, the receptacle connector 110 includes receptacle signal contacts 120 and the sensor connector 112 includes signal contacts 122 for data communication between the receptacle connector 110 and the sensor connector 112) integrated with the first primary connector (paragraph [0020], the power contacts 116 and the signal contacts 122 may be mounted to the circuit board 156) and arranged for electromechanical coupling to a corresponding second communications data element (Fig. 2, second communications data element 120; paragraph [0020], lines 1-5, the receptacle connector 110 includes receptacle signal contacts 120 and the sensor connector 112 includes signal contacts 122 for data communication between the receptacle connector 110 and the sensor connector 112; paragraph [0027], lines 13-19, The power contacts 116 and the signal contacts 122 may extend from the bottom 152 for mating with the receptacle power contacts 114 and the receptacle signal contacts 120, respectively, of the receptacle connector 110 and may be arranged generally around a central axis) integrated with the second primary connector (Fig. 2, second communications data element 120 is integrated with connector 110) when the electrical contacts of the first primary connector are electromechanically coupled to electrical contacts of the second primary connector (paragraph [0027], lines 13-19, The power contacts 116 and the signal contacts 122 may extend from the bottom 152 for mating with the receptacle power contacts 114 and the receptacle signal contacts 120, respectively, of the receptacle connector 110), the first communications data element arranged for point-to-point communications with the second communications data element (paragraph [0020], the receptacle connector 110 includes receptacle signal contacts 120 and the sensor connector 112 includes signal contacts 122 for data communication between the receptacle connector 110 and the sensor connector 112. Data may be transmitted from the sensor connector 112 to the receptacle connector 110, or vice versa, across the mating interface 118.; paragraph [0023], The signal contacts 120, 122 are directly mated together at the mating interface 118); 
a processor module (paragraph [0020], control signals may be transmitted from the sensor connector 112 to the receptacle connector 110 for controlling operation of the light fixture 104); and at least one processor of the processor module to control data passed through the first communications data element (paragraph [0020], signal contacts 120 and… signal contacts 122 for data communication between the receptacle connector 110 and the sensor connector 112…control signals may be transmitted from the sensor connector 112 to the receptacle connector 110 for controlling operation of the light fixture 104).
Although Mostoller teaches communicating control signals between communications data elements, Mostoller doesn’t explicitly state that they are high speed communication data elements that communicate with each other via a high speed data connection.
Kado teaches communicating control signals (paragraph [0048], lines 4-5, communication signal containing control information to the lamp 32A and send the communication signal through the second communicator 25a) between high speed communications data elements (Fig. 1, first high speed communication data element 25a and second high speed communications data element 12a; paragraph [0052], the communication unit 12A configured to receive the control signal for controlling lighting light from the external device 31A), via a high speed data connection (paragraph [0036], lines 1-2, To transmit the communication signal in a wired manner through the communication line L1, the communication unit 12A may be configured to transmit the communication signal using serial communication; paragraph [0037], lines 3-4, When the lighting control system 30A uses the RS-485 communication, the maximum length of the communication line L1 can be 1.2 km, and the maximum communication rate can be 10 Mbps; paragraph [0038], lines 5-6, When the lighting control system 30A uses the DALI communication, two-wire half-duplex communication can be performed at 1200 (bps)) in order to control a light source of an aerial lighting fixture (Fig. 1, light source 33 within lighting device 10A; paragraph [0052], The lighting device 10A includes the communication unit 12A configured to receive the control signal for controlling lighting light from the external device 31A and output the lighting control signal. The lighting device 10A includes the lighting unit 11A configured to perform lighting control on the light source 33 according to the lighting control signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the functionality of communication between the communications data elements as taught by Mostoller and incorporate the method of high speed communication between the data elements as taught by Kado in order to provide advanced lighting control and also provide lighting control that can be applied to various kinds of communication methods thereby making the system more robust in its usability (Kado: paragraphs [0006] and [0038]). 
Although Mostoller teaches a processor that controls data passed through the communications data element for controlling operation of the light fixture, Mostoller in view of  Kado doesn’t explicitly teaches a memory communicatively coupled to the processor module, the memory arranged to store software instructions executable by the processor module.
Wagner also teaches a lighting control device 102 (Fig. 4, device 102) which comprises a memory (Fig. 4, memory 406) communicatively coupled to the processor module (Fig. 4, processing module 402), the memory arranged to store software instructions executable by the processor module wherein at least some of the software instructions control operation of a light fixture (Col. 6, lines 49-51, the dimming control node 102 includes a processing device 402, a bus 404, a memory device 406 that stores a control algorithm 408 and dim-level configurations 410; Col. 7, lines 45-50, the control algorithm 408 can cause the processing device 402 to select one or more of the dim-level configurations 410 and to implement the selected dim-level configuration state. Implementing the selected dim-level configuration state can involve communications with one or more of the luminaire drivers 110a, 110b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device comprising the processor taught by Mostoller in view of Kado and to incorporate the communicatively coupled memory that stores different instructions as taught by Wagner in order to store and access instructions to dynamically adjust the controlled light level of the light fixture (Wagner: Col. 1, lines 30-35).
Regarding claim 4, Mostoller in view of Kado in further view of Wagner teaches the aerially mountable electronic device of claim 1, wherein Mostoller teaches further comprising: at least one power module (paragraph [0022], a power source) electrically coupled to the first primary connector and arranged to power at least the first high speed communications data element (paragraph [0022], The light sensor assembly 100 may include power wires 130 extending from the receptacle connector 110. The power wires 130 are terminated to corresponding receptacle power contacts 114. The power wires 130 may be power in or power out wires bringing power to the light sensor assembly 100 from a power source).
Regarding claim 6, Mostoller in view of Kado in further view of Wagner teaches the aerially mountable electronic device of claim 1, wherein Kado teaches the first and second high speed communications data elements (Fig. 1, first high speed communication data element 25a and second high speed communications data element 12a; paragraph [0052], the communication unit 12A configured to receive the control signal for controlling lighting light from the external device 31A) and Mostoller teaches that the data elements are electromechanically coupled when the first primary connector is rotatably coupled to the second primary connector (paragraph [0027], lines 13-19, The power contacts 116 and the signal contacts 122 may extend from the bottom 152 for mating with the receptacle power contacts 114 and the receptacle signal contacts 120, respectively, of the receptacle connector 110 and may be arranged generally around a central axis).
Regarding claim 7, Mostoller in view of Kado in further view of Wagner teaches wherein Kado teaches the first high speed communications data element is arranged to communicate according to one of a plurality of programmatically selectable communications protocols (paragraph [0036], lines 6-8, The communication method using the serial communication may include RS-485 communication…and DALI (Digital Addressable Lighting Interface) communication; paragraph [0037], lines 3-4, When the lighting control system 30A uses the RS-485 communication; paragraph [0038], lines 5-6, When the lighting control system 30A uses the DALI communication).
Regarding claim 8, Mostoller in view of Kado in further view of Wagner teaches the aerially mountable electronic device of claim 1, wherein Mostoller the first primary connector is compliant with a standard defined under American National Standards Institute (ANSI) C136 (paragraph [0019], the receptacle connector 110 is a twist-lock photocontrol receptacle connector and the sensor connector 112 is a twist-lock photocontrol sensor connector, such as connectors being ANSI C136.x compliant).
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mostoller et al. (US 2019/0162400) in view of Kado (DE 102014117205) (see attached translated copy for relevant paragraphs) in further view of Wagner et al. (US 9888542) in further view of Yang et al. (US 2018/0368208).
Regarding claim 2, Mostoller in view of Kado in further view of Wagner teaches the aerially mountable electronic device of claim 1.
Although Kado teaches high speed data communication between the high speed communications data elements (Fig. 1, first high speed communication data element 25a and second high speed communications data element 12a; paragraph [0052], the communication unit 12A configured to receive the control signal for controlling lighting light from the external device 31A), Mostoller in view of Kado in further view of Wagner doesn’t teach further comprising: at least one high speed data conversion module arranged to convert data passed through the first high speed communications data element into a form compatible for transmission via an optical fiber.
Yang teaches at least one high speed data conversion module (Fig. 2, data conversion module 13) arranged to convert data passed through the first high speed communications data element (Fig. 2, data communications element 211; paragraph [0034], the control signal from the server 6 which passes the first and second electrical connection interfaces 121 and 211 and arrives at the signal exchanging module 13) into a form compatible for transmission via an optical fiber (Fig. 2, fiber 61; paragraph [0025], a signal line 61 may be provided to interconnect the signal exchanging module 13 of the lighting device 1 and the server 6 as illustrated in FIG. 2…the signal line 61 may be an optical fiber).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Mostoller in view of Kado in further view of Wagner and incorporate the conversion module as taught by Yang as this will help convert to the optical domain which can carry high data rates through the optical fiber.
Regarding claim 3, Mostoller in view of Kado in further view of Wagner teaches the aerially mountable electronic device of claim 1.
Although Kado teaches high speed data communication between the high speed communications data elements (Fig. 1, first high speed communication data element 25a and second high speed communications data element 12a; paragraph [0052], the communication unit 12A configured to receive the control signal for controlling lighting light from the external device 31A), Mostoller in view of Kado in further view of Wagner doesn’t teach further comprising: at least one high speed data conversion module arranged to convert data passed through an optical fiber into a form compatible for transmission via the first high speed communications data element.
Yang teaches at least one high speed data conversion module (Fig. 2, data conversion module 13) arranged to convert data passed through an optical fiber (Fig. 2, fiber 61; paragraph [0022], The signal exchanging module 13 is configured to communicate with the server 6 and to receive a control signal from the server 6) into a form compatible for transmission via the first high speed communications data element (paragraph [0025], a signal line 61 may be provided to interconnect the signal exchanging module 13 of the lighting device 1 and the server 6 as illustrated in FIG. 2…the signal line 61 may be an optical fiber).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Mostoller in view of Kado in further view of Wagner and incorporate the conversion module as taught by Yang as this will help convert high data rate signals from the optical domain to the high speed data elements for data communication.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mostoller et al. (US 2019/0162400) in view of Kado (DE 102014117205) (see attached translated copy for relevant paragraphs) in further view of Wagner et al. (US 9888542) in further view of Cooley et al. (US 2007/0258202).
Regarding claim 5, Mostoller in view of Kado in further view of Wagner teaches the aerially mountable electronic device of claim 1.
Mostoller in view of Kado in further view of Wagner doesn’t teach further comprising a sidewall connector in a sidewall of the first primary connector, wherein the sidewall connector is configured to pass is a power signal, a high speed data connection signal, a low speed data signal, or a control signal.
Cooley teaches an aerially mountable electronic device (Fig. 4, device 400) comprising a sidewall connector (Fig. 4, sidewall connector 410/412) in a sidewall of the first primary connector (Fig. 4, primary connector 402  with contacts 404), wherein the sidewall connector is configured to pass at least one signal, the at least one signal being a power signal, a high speed data connection signal, a low speed data signal, or a control signal (paragraph [0031], Ethernet port 410 is used to supply power, or optionally both power and data, to an external Ethernet device; paragraph [0034], Power is supplied to the device 606 by inserting one end of cable 612 into port 410 and the other end into a similar port 606).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first primary connector taught by Mostoller in view of Kado in further view of Wagner and incorporate a sidewall connector as taught by Cooley in order to enable the power-over-ethernet standard that can supply both data and power to devices using existing local area networking infrastructure. Doing so would not only reduce the amount of cabling but also this could eliminate the need for device manufacturers to support multiple power standards (Cooley: paragraph [0007]).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mostoller et al. (US 2019/0162400) in view of Kado (DE 102014117205) (see attached translated copy for relevant paragraphs) in further view of Wagner et al. (US 9888542) in further view of TE Connectivity (ANSI C136.41 Dimming Receptacle).
Regarding claim 9, Mostoller in view of Kado in further view of Wagner teaches the aerially mountable electronic device of claim 1, wherein Mostoller teaches the first primary connector is compliant with ANSI C136.x (paragraph [0019], the receptacle connector 110 is a twist-lock photocontrol receptacle connector and the sensor connector 112 is a twist-lock photocontrol sensor connector, such as connectors being ANSI C136.x compliant)
Mostoller explicitly doesn’t teach that the connector is ANSI C136.41-2013 compliant.
TE Connectivity teaches wherein the first primary connector is compliant with ANSI C136.41- 2013 (Figure shown below presented in page 2, first primary connector shown in white; Page 1, paragraph 1).  

    PNG
    media_image5.png
    208
    282
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the ANSI 136.41-2013 standard of the connectors as taught by TE Connectivity within the lighting control system taught by Mostoller in view of Kado in further view of Ilyes as it is a simple substitution of one known elements with another in order to yield predictable results of allowing dimming control of the lighting fixture.
Claims 10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mostoller et al. (US 2019/0162400) in view of Kado (DE 102014117205) (see attached translated copy for relevant paragraphs).
Regarding claim 10, Mostoller teaches a method comprising: electromechanically coupling a first primary connector of a controller (Fig. 2, first primary connector 112 with controller within circuit board 156; paragraph [0028], lines 17-20, circuit board 156 may include additional componentry for signal conditioning. For example, the circuit board 156 may have control circuitry for controlling operation of the light fixture 104) and a second primary connector of an aerial lighting fixture (Fig. 2, second primary connector 110 of lighting fixture 104; paragraph [0019], lines 3-4, The receptacle connector 110 may be directly mounted to the housing 102 of the light fixture 104), the first primary connector including first electrical contacts (Fig. 2, first electrical contacts 116) and a first communications data element (Fig. 2, first communications data element 122; paragraph [0020], lines 1-5, the receptacle connector 110 includes receptacle signal contacts 120 and the sensor connector 112 includes signal contacts 122 for data communication between the receptacle connector 110 and the sensor connector 112), the second primary connector including second electrical contacts (Fig. 2, second electrical contacts 114) and a second communications data element (Fig. 2, second communications data element 120; paragraph [0020], lines 1-5, the receptacle connector 110 includes receptacle signal contacts 120 and the sensor connector 112 includes signal contacts 122 for data communication between the receptacle connector 110 and the sensor connector 112), wherein the first electrical contacts are electromechanically coupled to the second electrical contacts (paragraph [0019], lines 16-17, For example, the contacts 114, 116 may be twist-lock contacts) and the first communications data element is electromechanically coupled to the second communications data element when the first primary connector and the second primary connector are electromechanically coupled together (paragraph [0027], lines 13-19, The power contacts 116 and the signal contacts 122 may extend from the bottom 152 for mating with the receptacle power contacts 114 and the receptacle signal contacts 120, respectively, of the receptacle connector 110 and may be arranged generally around a central axis); 
controlling a light source of the aerial lighting fixture with the controller (Fig. 1, light source within light fixture 104; paragraph [0020], control signals may be transmitted from the sensor connector 112 to the receptacle connector 110 for controlling operation of the light fixture 104); and 
communicating data via a data connection including the first communications data element and the second communications data element (paragraph [0020], lines 5-11, Data may be transmitted from the sensor connector 112 to the receptacle connector 110, or vice versa, across the mating interface 118. For example, control signals may be transmitted from the sensor connector 112 to the receptacle connector 110 for controlling operation of the light fixture 104. The control signals may be based on sensor data gathered by the sensor component 106). 
Although Mostoller teaches communicating control signals between communications data elements, Mostoller doesn’t explicitly state that they are high speed communication data elements that communicate with each other via a high speed data connection.
Kado teaches communicating control signals (paragraph [0048], lines 4-5, communication signal containing control information to the lamp 32A and send the communication signal through the second communicator 25a) between high speed communications data elements (Fig. 1, first high speed communication data element 25a and second high speed communications data element 12a; paragraph [0052], the communication unit 12A configured to receive the control signal for controlling lighting light from the external device 31A), via a high speed data connection (paragraph [0036], lines 1-2, To transmit the communication signal in a wired manner through the communication line L1, the communication unit 12A may be configured to transmit the communication signal using serial communication; paragraph [0037], lines 3-4, When the lighting control system 30A uses the RS-485 communication, the maximum length of the communication line L1 can be 1.2 km, and the maximum communication rate can be 10 Mbps; paragraph [0038], lines 5-6, When the lighting control system 30A uses the DALI communication, two-wire half-duplex communication can be performed at 1200 (bps)) in order to control a light source of an aerial lighting fixture (Fig. 1, light source 33 within lighting device 10A; paragraph [0052], The lighting device 10A includes the communication unit 12A configured to receive the control signal for controlling lighting light from the external device 31A and output the lighting control signal. The lighting device 10A includes the lighting unit 11A configured to perform lighting control on the light source 33 according to the lighting control signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the functionality of communication between the communications data elements as taught by Mostoller and incorporate the method of high speed communication between the data elements as taught by Kado in order to provide advanced lighting control and also provide lighting control that can be applied to various kinds of communication methods thereby making the system more robust in its usability (Kado: paragraphs [0006] and [0038]).
Regarding claim 13, Mostoller in view of Kado teaches the method of claim 10, wherein Kado teaches communicating data via the high speed data connection includes communicating a stream of packet-based data (paragraph [0023], line 7, The signal format can include, for example, a data format and a packet configuration) to a remote computing device (paragraph [0023], lines 1-2,communication unit 12A connected to the lighting unit 11A can be exchanged with another communication unit 12A…according to a signal format of the control signal sent from the external device 31A).
Regarding claim 14, Mostoller in view of Kado teaches method of claim 10, wherein Kado teaches communicating data via the high speed data connection includes communicating the data at a rate of at least one million bits per second (paragraph [0037], lines 3-4, When the lighting control system 30A uses the RS-485 communication…the maximum communication rate can be 10 Mbps).
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mostoller et al. (US 2019/0162400) in view of Kado (DE 102014117205) (see attached translated copy for relevant paragraphs) in further view of Cooley et al. (US 2007/0258202).
Regarding claim 11, Mostoller in view of Kado teaches the method of claim 10.
Mostoller in view of Kado doesn’t teach wherein at least one of the first primary connector and the second primary connector includes a sidewall connector.
Cooley teaches an aerially mountable electronic device (Fig. 4, device 400) comprising a sidewall connector (Fig. 4, sidewall connector 410/412) in a sidewall of the first primary connector (Fig. 4, primary connector 402 with contacts 404).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first primary connector taught by Mostoller in view of Kado in further view of Ilyes and incorporate a sidewall connector as taught by Cooley in order to enable the power-over-ethernet standard that can supply both data and power to devices using existing local area networking infrastructure. Doing so would not only reduce the amount of cabling but also this could eliminate the need for device manufacturers to support multiple power standards (Cooley: paragraph [0007]).
Regarding claim 12, Mostoller in view of Kado in further view of Cooley teaches the method of claim 11, wherein Cooley teaches further comprising: passing at least one signal through the sidewall connector, wherein the at least one signal is a power signal, a high speed data connection signal, a low speed data signal, or a control signal (paragraph [0031], Ethernet port 410 is used to supply power, or optionally both power and data, to an external Ethernet device; paragraph [0034], Power is supplied to the device 606 by inserting one end of cable 612 into port 410 and the other end into a similar port 606).
Claims 15, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mostoller et al. (US 2019/0162400) in view of Kado (DE 102014117205) (see attached translated copy for relevant paragraphs) in further view of Ilyes (US 8864514).
Regarding claim 15, Mostoller teaches an aerially mountable electronic device (Fig. 2), comprising: a first primary connector (Fig. 2, first primary connector 112) having electrical contacts (Fig. 2, electrical contacts 116) arranged to receive utility power from a power line (paragraph [0022], lines 1-5, The light sensor assembly 100 may include power wires 130 extending from the receptacle connector 110. The power wires 130 are terminated to corresponding receptacle power contacts 114. The power wires 130 may be power in or power out wires bringing power to the light sensor assembly 100 from a power source; paragraph [0027], lines 13-17, The power contacts 116 and the signal contacts 122 may extend from the bottom 152 for mating with the receptacle power contacts 114 and the receptacle signal contacts 120, respectively; paragraph [0030], The line power comes from a power source and the load power goes to the light fixture 104 for powering the light element of the light fixture 104; paragraph [0018], the light sensor assembly 100 is mounted to a housing 102, such as a housing of a light fixture 104, such as a roadway light (coupled to utility power), a parking lot light, a street light, and the like, or to another component, such as the pole or other structure supporting the light fixture 104) when the first primary connector is electromechanically coupled to a second primary connector (Fig. 2, second primary connector 110; paragraph [0019], lines 10-13, the receptacle connector 110 is a twist-lock photocontrol receptacle connector and the sensor connector 112 is a twist-lock photocontrol sensor connector) present at a desired aerial mounting location of the electronic device (Fig. 1 shows the assembly 100 is placed at an aerial mounting location of the light fixture 104); a substantially planar surface (Fig. 2, planar surface 152) having either protruding therefrom or recessed therein the electrical contacts of the first primary connector (Fig. 2, contacts 116 are protruding from surface 152) wherein the electrical contacts of the first primary connector are arranged about a central axis, the central axis being substantially normal to the substantially planar surface (paragraph [0027], lines 13-17, The power contacts 116 and the signal contacts 122 may extend from the bottom 152 for mating with the receptacle power contacts 114 and the receptacle signal contacts 120, respectively, of the receptacle connector 110 and may be arranged generally around a central axis; Fig. 2, the central axis shown as dashed lines going through the assembly 100 is normal to the planar surface 152); 
a first communications data element (Fig. 2, first communications data element 122; paragraph [0020], lines 1-5, the receptacle connector 110 includes receptacle signal contacts 120 and the sensor connector 112 includes signal contacts 122 for data communication between the receptacle connector 110 and the sensor connector 112) integrated with the first primary connector (paragraph [0020], the power contacts 116 and the signal contacts 122 may be mounted to the circuit board 156) and arranged for electromechanical coupling and point-to-point communications (paragraph [0020], the receptacle connector 110 includes receptacle signal contacts 120 and the sensor connector 112 includes signal contacts 122 for data communication between the receptacle connector 110 and the sensor connector 112. Data may be transmitted from the sensor connector 112 to the receptacle connector 110, or vice versa, across the mating interface 118.; paragraph [0023], The signal contacts 120, 122 are directly mated together at the mating interface 118) with a corresponding second communications data element (Fig. 2, second communications data element 120; paragraph [0020], lines 1-5, the receptacle connector 110 includes receptacle signal contacts 120 and the sensor connector 112 includes signal contacts 122 for data communication between the receptacle connector 110 and the sensor connector 112; paragraph [0027], lines 13-19, The power contacts 116 and the signal contacts 122 may extend from the bottom 152 for mating with the receptacle power contacts 114 and the receptacle signal contacts 120, respectively, of the receptacle connector 110 and may be arranged generally around a central axis) integrated with the second primary connector (Fig. 2, second communications data element 120 is integrated with connector 110) when the electrical contacts of the first primary connector are electromechanically coupled to electrical contacts of the second primary connector (paragraph [0027], lines 13-19, The power contacts 116 and the signal contacts 122 may extend from the bottom 152 for mating with the receptacle power contacts 114 and the receptacle signal contacts 120, respectively, of the receptacle connector 110); 
a processor module (paragraph [0020], control signals may be transmitted from the sensor connector 112 to the receptacle connector 110 for controlling operation of the light fixture 104) arranged to transform data passed through the first communications data element (paragraph [0028], the circuit board 156 may have control circuitry for controlling operation of the light fixture 104, such as including a daylight or nighttime control circuit, a timer circuit, a dimming circuit, and the like (transform data to perform different controls). Data from the photocell 160 may be transmitted through the signal contacts 120, 122 across the mating interface 118).
Although Mostoller teaches communicating control signals between communications data elements, Mostoller doesn’t explicitly state that they are high speed communication data elements that communicate with each other via a high speed data connection.
Kado teaches communicating control signals (paragraph [0048], lines 4-5, communication signal containing control information to the lamp 32A and send the communication signal through the second communicator 25a) between high speed communications data elements (Fig. 1, first high speed communication data element 25a and second high speed communications data element 12a; paragraph [0052], the communication unit 12A configured to receive the control signal for controlling lighting light from the external device 31A), via a high speed data connection (paragraph [0036], lines 1-2, To transmit the communication signal in a wired manner through the communication line L1, the communication unit 12A may be configured to transmit the communication signal using serial communication; paragraph [0037], lines 3-4, When the lighting control system 30A uses the RS-485 communication, the maximum length of the communication line L1 can be 1.2 km, and the maximum communication rate can be 10 Mbps; paragraph [0038], lines 5-6, When the lighting control system 30A uses the DALI communication, two-wire half-duplex communication can be performed at 1200 (bps)) in order to control a light source of an aerial lighting fixture (Fig. 1, light source 33 within lighting device 10A; paragraph [0052], The lighting device 10A includes the communication unit 12A configured to receive the control signal for controlling lighting light from the external device 31A and output the lighting control signal. The lighting device 10A includes the lighting unit 11A configured to perform lighting control on the light source 33 according to the lighting control signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the functionality of communication between the communications data elements as taught by Mostoller and incorporate the method of high speed communication between the data elements as taught by Kado in order to provide advanced lighting control and also provide lighting control that can be applied to various kinds of communication methods thereby making the system more robust in its usability (Kado: paragraphs [0006] and [0038]). 
Although Mostoller teaches that the receiver receives utility power from a power line, Mostoller doesn’t teach a power module arranged to convert at least some of the utility power into a low power direct current (DC) voltage signal; and a processor module arranged to receive the low power DC voltage signal from the power module.
Ilyes teaches a power module (Fig. 13, power supply 186) arranged to convert at least some of the utility power into a low power direct current (DC) voltage signal (Col. 13, lines 9-20, The input power line supplies power to a power supply 186…The power supply 186 supplies power, for example DC power…); and a processor module arranged to receive the low power DC voltage signal from the power module (Fig. 13, processor 164; Col. 13, lines 9-20, The power supply 186 supplies power, for example DC power to…such as the primary microcontroller 164…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Mostoller in view of Kado and incorporate the functionality of the power supply taught by Ilyes in order to supply low voltage to low voltage components that help perform the control operations within the device (Ilyes: Col. 13, lines 9-20).
Regarding claim 16, Mostoller in view of Kado in further view of Ilyes teaches the aerially mountable electronic device of claim 15, wherein Mostoller teaches further comprising: at least one light sensor (Fig. 2, photocell 160) arranged to control light output from a luminaire (paragraph [0028], The photocell 160 is used for sensing ambient light and is used to control operation of the light fixture 104, such as for turning the light fixture 104 on or off depending upon light levels or for dimming control of the light fixture 104), where the second primary connector is integrated in the luminaire (Fig. 1, second primary connector 110 is integrated in the luminaire 104; paragraph [0019], The receptacle connector 110 may be directly mounted to the housing 102 of the light fixture 104).
Regarding claim 19, Mostoller in view of Kado in further view of Ilyes teaches the aerially mountable electronic device of claim 15, wherein Kado teaches the first and second high speed communications data elements (Fig. 1, first high speed communication data element 25a and second high speed communications data element 12a; paragraph [0052], the communication unit 12A configured to receive the control signal for controlling lighting light from the external device 31A) and Mostoller teaches that the data elements are electromechanically coupled when the first primary connector is rotatably coupled to the second primary connector (paragraph [0027], lines 13-19, The power contacts 116 and the signal contacts 122 may extend from the bottom 152 for mating with the receptacle power contacts 114 and the receptacle signal contacts 120, respectively, of the receptacle connector 110 and may be arranged generally around a central axis).
Regarding claim 20, Mostoller in view of Kado in further view of Ilyes teaches the aerially mountable electronic device of claim 15, wherein Kado teaches the first high speed communications data element is arranged to communicate according to one of a plurality of programmatically selectable communications protocols (paragraph [0036], lines 6-8, The communication method using the serial communication may include RS-485 communication…and DALI (Digital Addressable Lighting Interface) communication; paragraph [0037], lines 3-4, When the lighting control system 30A uses the RS-485 communication; paragraph [0038], lines 5-6, When the lighting control system 30A uses the DALI communication).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mostoller et al. (US 2019/0162400) in view of Kado (DE 102014117205) (see attached translated copy for relevant paragraphs) in further view of Ilyes (US 8864514) in further view of TE Connectivity (ANSI C136.41 Dimming Receptacle).
Regarding claim 17, Mostoller in view of Kado in further view of Ilyes teaches the aerially mountable electronic device of claim 15, wherein Mostoller teaches the first and second primary connectors are compliant with ANSI C136.x (paragraph [0019], the receptacle connector 110 is a twist-lock photocontrol receptacle connector and the sensor connector 112 is a twist-lock photocontrol sensor connector, such as connectors being ANSI C136.x compliant).
Mostoller explicitly doesn’t teach that the connectors are ANSI C136.41-2013 compliant.
TE Connectivity teaches wherein the first and second primary connectors are compliant with ANSI C136.41- 2013 (Figure shown below presented in page 2, first primary connector shown in white and second primary connector shown in black; Page 1, paragraph 1).  

    PNG
    media_image5.png
    208
    282
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the ANSI 136.41-2013 standard of the connectors as taught by TE Connectivity within the lighting control system taught by Mostoller in view of Kado in further view of Ilyes as it is a simple substitution of one known elements with another in order to yield predictable results of allowing dimming control of the lighting fixture.  
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mostoller et al. (US 2019/0162400) in view of Kado (DE 102014117205) (see attached translated copy for relevant paragraphs) in further view of Ilyes (US 8864514) in further view of in further view of Cooley et al. (US 2007/0258202).
Regarding claim 18, Mostoller in view of Kado in further view of Ilyes teaches the aerially mountable electronic device of claim 15.
Mostoller in view of Kado in further view of Ilyes doesn’t teach further comprising a sidewall connector in a sidewall of the first primary connector, wherein the sidewall connector is arranged to pass at least one signal, the at least one signal being a power signal, a high speed data connection signal, a low speed data signal, or a control signal.
Cooley teaches an aerially mountable electronic device (Fig. 4, device 400) comprising a sidewall connector (Fig. 4, sidewall connector 410/412) in a sidewall of the first primary connector (Fig. 4, primary connector 402  with contacts 404), wherein the sidewall connector is arranged to pass at least one signal, the at least one signal being a power signal, a high speed data connection signal, a low speed data signal, or a control signal (paragraph [0031], Ethernet port 410 is used to supply power, or optionally both power and data, to an external Ethernet device; paragraph [0034], Power is supplied to the device 606 by inserting one end of cable 612 into port 410 and the other end into a similar port 606).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first primary connector taught by Mostoller in view of Kado in further view of Ilyes and incorporate a sidewall connector as taught by Cooley in order to enable the power-over-ethernet standard that can supply both data and power to devices using existing local area networking infrastructure. Doing so would not only reduce the amount of cabling but also this could eliminate the need for device manufacturers to support multiple power standards (Cooley: paragraph [0007]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892). See further relevant prior arts listed below:
Chaoua et al (US 2017/0150565) teaches adapter for luminaire controller shown in Fig. 3 that is compliant with the ANSI C136.41 standard.
Verfuerth (US 2012/0038490) teaches an outdoor lighting fixture 201 comprising a mounting system 233 configured to control the lighting fixture based on signals received from a communications network 250 as shown in Fig. 3A.
Lepard (US 8558413) teaches a light fixture 10 having power over Ethernet power sourcing using USB ports 22 as shown in Fig. 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017. The examiner can normally be reached Mon-Sat: 11-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANESH K BARUA/Examiner, Art Unit 2637